            Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 1 of 12




            IN THE UNITED STATES COURT FOR THE DISTRICT OF COLUMBIA

CONNIE GREEN                                   :
1105 RAVENSWORTH COURT                         :
ACCOKEEK, MARYLAND 20607                       :
                                               :
       Plaintiff,                              :
                                               :
v.                                             :       Civil Action No.
                                               :
DAVID BARNHARDT, SECRETARY                     :
UNITED STATES DEPARTMENT                       :
OF INTERIOR                                    :
1849 C STREET, NW                              :
WASHINGTON, DC 20240                           :
                                               :
       Defendant.                              :

                                          COMPLAINT

       Plaintiff, Connie Green, finance specialist, United State Park Police, by and through her

undersigned counsel, for her Complaint for age discrimination in violation of the Age

Discrimination in Employment Act (ADEA), 29 U.S.C.§621, et. seq. and for retaliation in

violation of Title VII of the Civil Rights Act of 1964, hereby states as follows:

                                             PARTIES

       1.       Plaintiff, Connie Green, is and was at all times relevant hereto an employee of the

U.S. Department of Interior as Finance Specialist for the United State Park Police (“USPP”).

       2.       Defendant, David Barnhardt, in his official capacity is the Secretary of the U.S.

Department of Interior, is a federal agency located in Washington, D.C.

                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 for claims

arising under federal law, i.e., 42 U.S.C. § 2000(e) et. seq.
             Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 2 of 12




        4.       At all times relevant to this case, Defendant has been an employer and has engaged

in an industry affecting commerce, has employed fifteen or more employees, and otherwise has

been an employer, within the meaning of 42 U.S.C. Sec 2000(b).

        5.       Venue is vested in this Court, since the facts giving rise to this case took place in

the District of Columbia.

                                PROCEDURAL BACKGROUND

        6.       In or about January, 2020, Plaintiff made initial contact with her EEO counselor.

        7.       Plaintiff was interviewed by the EEO counselor on or about January 21, 2020.

        8.       On or about February 20, 2020, Plaintiff received a Notice of Final Counseling

and she signed and returned the receipt for that notice.

        9.       However, on or about February 23, 2020, Plaintiff’s EEO counsel followed up

with additional questions from Plaintiff’s interview and Plaintiff provided answers on February

24, 2020.

        10.      Plaintiff returned her receipt of counseling notification on February 20, 2020.

        11.      The Agency issued a Report of Counseling on or about June 19, 2020, but has

taken no further action.

        12.      More than 180 days has passed and the Defendant has not completed its

investigation.

                                               FACTS

        13.      Plaintiff is at all times relevant hereto a federal employee who has worked for the

United State Park Police since 1985. She had been in her current role of Financial Specialist since

2005.

        14.      Plaintiff, Connie Green is an adult resident of the State of Maryland.



                                                   2
             Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 3 of 12




        15.      Plaintiff was born in 1964 and is over the age of 40.

        16.      Plaintiff’s colleagues in the Finance Section, Lisa Taylor and Christina Myers, were

under 40 at the time in question, and Carolyn Tyler was over 40. They are all younger than

Plaintiff.

        17.      Plaintiff’s husband, Craigory Green, is a Black male and is also employed by the

USPP.

        18.      In October, 2015, Craigory Green filed a complaint against the USPP for

discrimination related to promotion based on color and race.

        19.      That case was settled on August 16, 2016, with Craigory Green receiving a

promotion to Captain and remuneration for back pay.

        20.      As an employee of the USPP, Plaintiff’s husband was provided a cell phone for

work use.

        21.      Plaintiff received calls on her husband’s work phone upon until mid-spring 2020

(COVID).

        22.      Plaintiff was advised prior by her supervisor (s) that she would not receive a work

cell phone because the USPP will be conducting an audit on all cell phones. The cell phone audit

never occurred. In the Fall 0f 2019, a white female assigned to the Finance Office in New York

Field Office was given a work cell phone.

        23.      Despite Plaintiff’s 2018 request for a work cell phone in order to carry out her

duties, at no time in her employment with USPP was Plaintiff provided a phone. This is despite

the fact that due to the responsibilities of Plaintiff’s position, Plaintiff’s co-workers often called

Plaintiff’s husband’s cell phone to communicate with her about work matters.




                                                  3
            Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 4 of 12




       24.      On April 23, 2018, Plaintiff made a request to Finance Section coworker Christina

Myers to receive a USPP Force-issued cellular phone in order to assist USPP Force Personnel after

hours with Charge Card Program questions and password resets as Plaintiff’s position often

required.

       25.      With acrimony and without reason, Christina Myers dismissed Plaintiff’s

justification for a cell phone outright. This was after Plaintiff’s explained her need for the phone

due to her increased duties due to taking on some the role of the former Agency Organization

Program Coordinator position, as well as the fact that colleagues were calling her husband’s phone

in order to connect with her.

       26.      Instead, Myers went on to dishonestly state that the employee whose

responsibilities were then being added to Plaintiff's role had already returned the phone, and that

the phone was now in someone else’s possession. Upon later discussion with colleagues, Plaintiff

learned she had been lied to when in fact everyone in the Section, except Plaintiff, had Force cell

phones.

       27.      In denying Plaintiff's request for a work cell phone, Plaintiff was treated differently

from all others in her Section. Additionally, the conditions of Plaintiff’s employment were

unequally affected by this denial.

       28.      Due to this action, Plaintiff suffered confusion, frustration, and insecurity at being

treated differently than her colleagues in the Finance Section.

       29.      Plaintiff continued to suffer harassment and unwanted conduct by her colleagues

Myers and Tyler. Several incidents occured at USPP in from May to September 2018 in which

Plaintff was made to feel dumb, laughed at, shunned, and spoken to harshly by both Myers and




                                                  4
            Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 5 of 12




Tyler. This conduct created a hostile work environment for Plaintiff, who was very uncomfortable

at her place of employment.

       30.      During this time, in June, 2018, Plaintiff made a second request to Christina Myers

for a USPP issued cell phone but again never received a response.

       31.      In September 2019, Plaintiff submitted her third cell phone request, this time to

Anne O’Dell, USPP Chief Financial Operations Officer. After some time, Plaintiff was advised

that she would not receive a cell phone due to budgetary reasons and that the USPP would conduct

a cell phone audit.

       32.      To date, the USPP has not conducted any such audit. Instead, new hires are being

issued cell phones in the New York Field Office. Plaintiff continues to be treated unequally.

       33.      Plaintiff came under further unequal treatment, and continued harassment from

colleagues in the Finance Section when in June 2018, she informed Christina Myers that she would

be out on medical leave for several weeks due to a medical procedure she was to undergo on June

19, 2018.

       34.      Myers initially told Plaintiff, “do not worry about the reviews” for which Plaintiff

was responsible and that Myers would set up a staff meeting to discuss this issue. Plaintiff arrived

at the stated time and date of the staff meeting but Myers herself was not there. Instead, Myers

instructed Plaintiff to teach the others how to create the reviews. Plaintiff’s colleague, Carolyn

Tyler, was agitated at the news and walked away in anger. Plaintiff’s workplace continued to be

one of ongoing hostility and harassment of which USPP management was not only aware but

compounded by its own acts of unwanted conduct.

       35.      Moreover, on July 20, 2018, during recovery from surgery, Plaintiff attempted to

telework and was having computer difficulties. Aftering advising Christina Myers of the computer



                                                 5
         Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 6 of 12




issues, Plaintiff was advised to bring her computer back to the office. This was in stark contrast to

the hospitable treatment afforded others in the Finance Section when out of the office due to a

surgery. Specifically, in 2017, Carolyn Tyler was out recovering from knee surgery and Myers not

only brought Tyler's computer to her but allowed her to telework the entire time. Plaintiff was

again subjected to unequal treatment as she was offered the same opportunity as her colleagues at

USPP.

        36.    Upon Plaintiff’s return to work on August 1, 2018, Plaintiff was greeted only by

tension and was made to feel unwelcome by colleagues Carlyon Tyler and Christina Myers. Tyler

and Myers were non-communicative and as a result, Plaintiff suffered anxiety and feelings of

worthlessness at work.

        37.    Additionally, despite Myer’s reassurances to Plaintiff to not worry about

completing certain work while she was out on medical leave, Plaintiff was in fact penalized for

not completing the assignment. On August 2, 2018, Plaintiff received an incomplete 2018

Employee Performance Appraisal Plan (EPAP) from Myers. Myers stated that Plaintiff received a

Level 3 in one Element of the assessment because she was not there to complete the work. Myers

told Plaintiff that management approved this downgraded level. Plaintiff’s final FY2018 EPAP

rating was “Fully Successful with a Numerical Summary Rating of 4.0” (out of 5.0).

        38.    Moreover, in addition to unlawfully penalizing Plaintiff for work not completed

while out on medical leave, Plaintiff’s supervisors fail to provide supporting documentation for

each of the critical elements as required. This was despite Plaintiff providing supervisors with a

list of her accomplishments, which was also not included. Plaintiff was again singled out and the

subject of unequal treatment by USPP causing her financial harm and emotional distress.




                                                 6
         Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 7 of 12




       39.     On August 5, 2018, Plaintiff filed a Formal Reconsideration of her FY2018

Employee Performance Appraisal Plan with Assistant Chief Scott Fear (retired in October 2018),

asserting that her EPAP was in violation of the USPP Performance Management Rules: “An

employee on approved leave (annual, sick or leave without pay) cannot be penalized for work that

is not completed while on approved leave.” (Performance Management Handbook, P.60) Plaintiff

received no response from USPP as to this request.

       40.     As a result, Plaintiff again requested reconsideration of the FY2018 EPAP to Chief

Robert Maclean on November 20, 2018 (2nd Requested Follow Up), Karlyn Payton-Williams on

March 4, 2019 (3rd Request Follow Up). Pamela Blyth on September 21, 2019 (4th Request

Follow Up) and Dave Davies on October 17, 2019. By failing to respond to Plaintiff’s request to

this day, USPP has violated the Reconsideration Process that is outlined in the US Department of

the Interior Performance Management Handbook (370DM 430 HB, Pages 48-50).

       41.     Moreover, not only did USPP fail to address Plaintiff’s request for reconsideration

of her FY2018 EPAP, Karlyn Payton-Williams, USPP Employee and Labor Relation, sent Plaintiff

intimidating and threatening emails regarding the request.

       42.     Later in the fall of 2018, Plaintiff was told by Carolyn Taylor, Plaintiff’s acting

Supervisor, to handle some work that Plaintiff knew was not her responsibility. Taylor attempted

to foist work onto Plaintiff’s workload, in collaboration with Myers, to further harass and

undermine Plaintiff’s working conditions. Plaintiff requested to have a meeting with management

in order to address the issue but there was no resolution to the issue.

       43.     On October 23, 2018, Plaintiff attempted to meet with Deputy Chief Steven Booker

and Carolyn Tyler to address the harassment she was encountering within the Finance Section.




                                                  7
         Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 8 of 12




Instead, Plaintiff was verbally attacked by Deputy Chief Booker. Plaintiff ended the meeting due

to Booker’s hostility.

       44.     As a result of the incident with Booker and overall harassment to which she was

subjected, in October 2018, Plaintiff filed a 16E Complaint for Harassment and Hostile Work

Environment against members of the United States Park Police Finance Section and with members

of the Executive Command Staff. In May 2019, Karlyn Payton-Williams, USPP Employee and

Labor Relations, informed Plaintiff that a 16E complaint only applies to a hostile work

environment or unfair treatment caused by sexual harassment and that Plaintiff would have to file

a complaint with the Commander of OPR.            She further advised that she would share the

information with USPP Commander of OPR and Employee Labor Relations Unit Pamela Blyth

and that Sgt. Frank Harrell of the Internal Affairs Unit would contact Plaintiff to investigate. To

date, Plaintiff has not been contacted for an investigation.

       45.     In retaliation for Plaintiff’s request for reconsideration of her FY2018 EPAP and

for filing her 16E complaint, USPP management began to retaliate against Plaintiff by cutting off

communication with her. Plaintiff was treated differently than others in the office, to the detriment

of her work conditions as a result. Steven Booker, Deputy Chief, and Gregory Monahan, Acting

Chief, failed to acknowledge Plaintiff on a regular basis. Deputy Chief Booker told Plaintiff’s

colleague, Janeen Tyson, that he would never speak to her again.

       46.     On November 5, 2018, Plaintiff filed a formal complaint with the Department of

the Interior Office of the Inspector General Office against Deputy Chief Gregory Monahan (Now

Assistant Chief) and Deputy Chief Stephen Booker (DOI-OIG Complaint # OI-HQ-19-0109-R).

After this filing, Monahan and Booker’s retaliation against Plaintiff increased as they shunned,

ignored, or chose to speak to Plaintiff but in a harsh and demeaning manner.



                                                  8
         Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 9 of 12




       47.     Throughout the next year, Plaintiff continued to be harassed and the target of

unwanted conduct at USPP by both Executive Command Staff and colleagues in the Finance

Section. They held meetings of the Finance Section without inviting Plaintiff, acted as if she did

not exist either as a USPP employee, continued to foist work onto her that was not her

responsibility, and failed to treat her the same as others with regard to basic conditions of

employment, including denying her the usage of a USPP vehicle that her colleagues often used.

       48.     Moreover, Plaintiff’s correspondence and requests to supervisors continued to be

ignored. IN May 2019, Plaintiff sent Captain Chris Cunningham an email regarding the handling

of her 16E Complaint, Captain Cunningham, the Office of Professional Responsibility, who never

responded.

       49.     Supervisors advised Plaintiff that they were monitoring her upon their arrival to

their new positions.

       50.     No other employees were being monitored.

       51.     Lastly, similar to Plaintiff’s FY2018 EPAP, Plaintiff received on her FY2019

EPAP the final rating “Exceeds Expectations with a Numerical Summary Rating of 4.0” (out of

5.0). Again, Plaintiff’s supervisors failed to include supporting documentation for each critical

element and did not provide justification to support the rating. This was despite Plaintiff providing

supervisors with a list of her accomplishments which was then not included in the evaluation.

       52.     Plaintiff was also made aware by her colleague, Carolyn Tyler, that Tyler herself

received a Level 5 Rating on her FY2019 EPAP which entitled her to financial and time awards.

Plaintiff’s evaluation was the only evaluation of Finance Section employees that was tremendously

underrated. Plaintiff was singled out for retaliation and underrated in her FY2019 EPAP, and as a

result, suffered financial harm and emotional distress.



                                                 9
        Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 10 of 12




       53.     Subsequent to receiving her FY2019 EPAP, Plaintiff met with Anne O’Dell, Chief

Financial Operations Officer, and Edward Zawislak, Commander of Business Operation Division,

to discuss issues and concerns regarding the evaluation that were not followed. She informed these

supervisors again of the ongoing harassment she was subjected to by colleagues in the Finance

Division. They offered her a switch to a different cubicle but no other support. Moreover, both

O’Dell and Zawislak were new to their supervising positions at the time and did not interact with

Plaintiff at any mid-year review progress review.

       54.     On December 17, 2019, Plaintiff sent a request for reconsideration of the FY2019

EPAP to the United States Park Police Human Resources Department. She received a generic

email stating that the reconsideration request was received.

                                 COUNT I
        VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT
                           29 U.S.C. §621, et seq.

       55.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs as if the same were fully set forth herein.

       56.     This action is brought pursuant to the Age Discrimination Employment Act of

1967, as amended, 29 U.S.C. § 621, et. seq., for discrimination on the basis of age.

       57.     The aforesaid discriminatory treatment by Defendants toward Plaintiff caused

tangible harm to Plaintiff in that they affected the terms, conditions and privileges of her

employment.

       58.     Other similarly situated employees not of Plaintiff’s age group were not subject to

the same conditions of employment as Plaintiff.

       59.     A causal connection exists between Defendants’ actions as to the conditions of

Plaintiff’s employment, resulting in financial and other damage, and Plaintiffs’ ages.



                                                10
         Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 11 of 12




        60.     Defendants’ aforementioned conduct and illegal action toward Plaintiff reflect

directly on a discriminatory attitude toward Plaintiff based on age.

        61.     Defendants’ actions constituted a violation of the Age Discrimination In

Employment Act of 1967, as amended, 29 U.S.C. § 621, et. seq.

        62.     In addition to the above, Plaintiff also suffered anguish, anxiety, fear, helplessness,

shock, humiliation, insult, embarrassment, loss of self-esteem, loss of income and other damages.

                                       COUNT II
              RETALIATION IN VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                42 U.S.C. § 2000(e) et. seq.

        63.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs as if the same were fully set forth herein.

        64.     Pursuant to Title VII 42 U.S.C. § 2000(e) et. seq., it is unlawful for an employer to

retaliate against an employee who has engaged in protected activity, including the filing an EEO

complaint or participation in an employer’s internal EEO complaint process, even if the underlying

discrimination allegation is unsuccessful or untimely.

        65.     Plaintiff’s 16E complaint and requests for reconsideration of her EPAPs were

protected activity for which USPP undertook materially adverse action against her.

        66.     USPP’s materially adverse actions would deter a reasonable person from engaging

in protected activity.

        67.     USPP’s retaliation against Plaintiff was a motivating factor in it’s actions against

her.

        68.     Plaintiff has suffered and continues to suffer harm and damages as a direct and

proximate result of Defendant’s unlawful action.




                                                  11
        Case 1:21-cv-00329-RDM Document 1 Filed 02/05/21 Page 12 of 12




       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff and against Defendant for

       A.      On Count I (Violation of the Age Discrimination Employment Act of 1967),

economic damages in the amount of $ 100,000.00 and Compensatory Damages in the Amount of

$300,000.00.

       B.      On Count II (Retaliation in Violation of Title VII of the Civil Rights Act of 1964),

economic damages in the amount of $100,000.00 and Compensatory Damages in the Amount of

$300,000.00

       C.      Award Plaintiff all of her fees and costs associated with this matter, including her

attorneys’ fee; and

       D.      Such other and further relief as this Court deems necessary based upon the facts

and circumstances of this case.

                                           JURY TRIAL

       Plaintiff requests that all matters in this case be tried by a jury.

                                               Respectfully Submitted,

                                               /s/Neil S. Hyman___________________
                                               Neil S. Hyman, Esquire
                                               DC Bar No. 465047
                                               Law Office of Neil S. Hyman, LLC
                                               4520 East West Highway, Suite 700
                                               Bethesda, Maryland 20814
                                               301-841-7105 (p)
                                               301-986-1301 (f)
                                               neil@neilhymanlaw.com
                       `                       Counsel for Plaintiff




                                                  12
